Citation Nr: 1819700	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-36 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to July 1988, May 1989 to April 1993, and March 2005 to February 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2009 and October 2011 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of background, in a May 2008 rating decision, the RO granted service connection for a lumbar spine disability and assigned a 10 percent evaluation, effective February 21, 2008.  In September 2009, the Veteran requested an extension of his previously granted a temporary total disability (TTD) rating (relating to his lumbar spine disability) until September 30, 2009.  A December 2009 rating decision denied the requested extension of the TTD rating, and also denied entitlement to an evaluation in excess of 10 percent for his lumbar spine disability.  The Veteran filed a May 2010 notice of disagreement.  An October 2011 rating decision awarded an extension of the TTD rating from October 1, 2009 through March 31, 2010, which the Board notes constituted a grant of the full benefit sought on appeal.  The October 2011 rating decision also awarded a higher 40 percent rating for the Veteran's lumbar spine disability, effective April 1, 2010, and denied entitlement to TDIU.  

The Board emphasizes with regard to the lumbar spine increased rating claim that no claim for an increase was filed leading to the December 2009 rating decision.  Thus, the period on appeal for the lumbar spine rating claim relates back to the December 2009 rating decision.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's lumbar spine disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past twelve months which required bed rest prescribed by a physician and treatment by a physician.

2.  The evidence shows that the Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for a lumbar spine disability have not been met . 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2017).

2.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Veteran was provided VA medical examinations in May 2011, September 2016 and January 2018.  The examinations are sufficient evidence for deciding the claims on appeal.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or disease. 

The Veteran's lumbar spine disability is evaluated as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.  The General Rating Formula provides a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  "Ankylosis" is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Board has reviewed the Veteran's lay statements, to include his testimony at his August 2015 Board hearing, and all relevant medical evidence, with particular attention to the VA examinations from May 2011, September 2016 and January 2018.  The record shows that the Veteran underwent back surgery in April 2009 and June 2011.

The Board finds that a rating in excess of 40 percent disabling is not warranted for the period on appeal.  Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 50 percent disability rating under the General Rating Formula, the evidence must establish that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.

A review of the evidence shows that the Veteran's lumbar spine is not ankylosed.  While the May 2011 VA examination report shows that the Veteran's forward flexion was to zero degrees, movement was found in his extension, left and right lateral flexion and left and right lateral rotation motions.  The September 2016 VA examination report shows that the VA examiner noted "unfavorable ankylosis" regarding the severity of the Veteran's lumbar spine disability.  However, the examination report also showed that the Veteran exhibited some range of motion.  A remand for clarification was requested.  The January 2018 VA examination report shows that the VA examiner noted ankylosis described as "unfavorable ankylosis" of the entire spine; however, the Veteran's forward flexion, extension and lateral movements were all measurable in degrees.  

In a January 2018 VA medical addendum, the VA examiner stated that he had noted that there was unfavorable ankylosis in error.  The Veteran's range of motion was accurate and limited.  The VA examiner stated that the Veteran's lumbar spine condition did not qualify as unfavorable or favorable; technically, the Veteran had limited range of motion, not an ankylosis in flexion, extension or neutral position.   Accordingly, there is no basis for a higher evaluation on the basis of ankylosis.

Also, under the IVDS Formula, a 60 percent disability rating may be assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Although the Veteran noted at his August 2015 Board hearing that he needed to rest three times a week, a review of the Veteran's records does not include evidence of any physician prescribed bed rest or treatment by a physician.  Hence, there is no adequate evidence of any "incapacitating episodes" as defined by VA, and a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243 based on incapacitating episodes of IVDS is not warranted at any time during this period on appeal.  Moreover, the Veteran has not specified any particular treatment provider who has required bedrest.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2017).

Additionally, the Board has considered whether the Veteran has neurological manifestations of the lumbar spine.  Although the May 2011 VA examination report noted radiculopathy to the right buttock, the September 2016 and January 2018 VA examiner stated that there were no objective neurological abnormalities of the lower extremities.  At the August 2015 Board hearing, the Veteran indicated that his pain stayed in his back.  As such, separate ratings for neurological manifestations of the back disability are not warranted at any time.

Next, the Board has considered whether a separate rating is warranted for a scar associated with the Veteran's service-connected lumbar spine disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  A scar on the Veteran's lumbar spine/left buttocks was noted on the September 2016 and January 2018 VA examination reports.  It was not noted as painful and/or unstable and the total area was not greater than 39 square cm. (6 square inches).  The September 2016 VA examination report notes a scar on the thoracic spine measuring 5.5cm x 0.1cm.  A lower lumbar spine scar is measured as 14.5cm x 0.1cm and a scar on the left buttock is 5 cm x 0.1 cm.  The January 2018 VA examination report shows a scar on the lumbar spine/left buttocks measured as 25cm x 0.1cm.  As such, a separate rating for a scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2017).

The preponderance of the evidence is against the claim for a rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, as noted above, the Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

The Veteran is currently service connected for a lumbar spine disability, rated as 40 percent disabling; left knee patellofemoral syndrome, rated as 10 percent disabling; right knee patellofemoral syndrome, rated as 10 percent disabling; tinnitus, rated as rated as 10 percent disabling; and left hemi-facial spams, rated as 10 percent disabling.  The combined disability rating is 60 percent.  Thus, the Veteran does not meet the threshold schedular requirement for consideration for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

Nonetheless, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the United States Court of Appeals for Veterans Claims (Court) has held that the Board has no power to award TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service, for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Although the Board does not have the power to award TDIU on an extraschedular basis in the first instance in the absence of a referral to the Director, Compensation Service, and there was no such referral in this case, the Board will consider whether a remand for such referral is warranted. 

The Veteran was afforded a VA examination in May 2011.  It was noted that the Veteran's back condition would preclude any type of physical employment, as he had severe limitation of motion due to pain.  The VA examiner stated that the Veteran would be capable of many forms of sedentary employment in regards to his back, with reasonable accommodations.  His other service-connected conditions would preclude neither physical nor sedentary employment.  The Veteran was afforded a VA examination in September 2016.  The examination report shows that the Veteran continued to work full-time as a computer drafting technician.  He stated that working was difficult and he had missed days due to his back pain, however, he did fear losing his job due to missed work or limitations due to his back.  The Veteran was afforded a VA examination in January 2018.  The VA examiner noted that the Veteran was able to work as a graphic designer.  

After a review of the entire record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities, to include his lumbar spine disability, do not preclude his performance of substantially gainful employment.  Although the Veteran noted periods of unemployment at his August 2015 Board hearing, the medical and lay evidence of record does not show that his service-connected disabilities, in and of themselves, render him unable to perform regular employment.  In addition, the record shows that the Veteran is currently working.  Based on the evidence of record, the Board finds that TDIU is not warranted.
 

ORDER


Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability is denied. 

Entitlement to TDIU is denied. 




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


